DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 12/23/2021 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 35USC103 is hereby withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary R. Tanigawa on 02/10/2022.
The application has been amended as follows:
In the Claims
Claims 15, and 53-57 have been canceled.

Reasons for Allowance
Applicant’s Remarks, filed on 12/23/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Mukunda (US 20200383935 A1), teaches a composition comprising an anticonvulsant drug of hydantoin family, CBD, and a fat-soluble vitamin. Thus, the cited prior art differs with respect to not teaching a water-soluble vitamin in the composition. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to have a composition as in the instant claims.  

Therefore, claims 1-10, 35-42 and 45-52 are allowed.
Conclusion
Claims 1-10, 35-42 and 45-52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623